Citation Nr: 1217240	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depression, and an anxiety disorder.

2.  Entitlement to service connection for a neurological disorder, to include as secondary to exposure to chemical and biological agents.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1983.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  This case was remanded by the Board in October 2009 for additional development.

While the Veteran only seeks service connection for PTSD, the issue has been modified as reflected on the first page of this decision, based on the medical evidence of record.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board will also consider whether service connection is warranted for a psychiatric disorder other than PTSD, including major depressive disorder and anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily contends that he has PTSD and a neurological disorder due to exposure to a chemical spill that happened during his military service while stationed at Fort Stewart, Georgia.  The RO has made multiple attempts to verify the event documented by the Veteran.  In August 2011, the RO finally received a response from the Department of the Army's Chemical Materials Agency noting that there were no records showing that Fort Stewart had a chemical spill in May and June 1982.

Upon review of the record, however, there is evidence suggesting that the Veteran might have an acquired psychiatric disorder that first manifested during his military service.  The Veteran has asserted that he had marital problems during his military service and eventually got a divorce, which has led to his current psychiatric problems.

The Veteran's service treatment records show that he had a voluntary referral to the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP).  Following review, the diagnosis was habitual excessive drinking.  The Veteran successfully completed a 360 day ADAPCP program.

In a March 1983 service treatment report, the Veteran complained of an inability to sleep for the previous two weeks.  The assessment was decreased sleep of questionable origin, and the Veteran was referred for further consultation.  The consultation stated that, on mental status examination, the Veteran was essentially within normal limits.  The report stated that the Veteran had a number of social and occupational stressors which may have contributed to increased anxiety, however the Veteran minimized his stressors.  The assessment was rule out sleep disorder and rule out schizophrenic personality disorder.  The Veteran was discharged in July 1983 for a personality disorder, and elected not to undergo a separation medical examination.

After separation from military service, a March 1984 VA cognitive screening stated that the Veteran had been seen at a local mental health center, which found that he was not in need of psychotherapy.  The examiner noted that the Veteran had a history of "less than optimal" behavior and some cognitive limitations.  After extensive diagnostic testing, the Veteran was found to have less than average cognitive abilities as well as possible organic central nervous system dysfunctioning.  The examiner felt that a diagnosis of a personality disorder was not felt to be appropriate, and that the Veteran's "behavior could probably be more readily explained by limited cognitive abilities and possible organic involvement instead of using a diagnosis of personality disorder."

A May 1984 VA psychiatric examination report reviewed the Veteran's medical history.  On examination, no psychiatric abnormalities were noted.  The diagnosis was history of personality disorder.

In an August 1985 VA medical report, the Veteran complained of night sweats, weight loss, and memory loss.  He reported that he was going through a divorce.  Following examination, the diagnosis was situation anxiety/depressive reaction.

A May 1994 VA orthopedic examination report gave a diagnosis of probably endogenous depression aggravating chronic pain syndrome.  The examiner opined that the Veteran was suffering from depression, possibly an aggravated depression, possibly with some antisocial behavior.  The examiner suggested that the Veteran seek psychiatric consultation, but the Veteran was not enthusiastic about it.

In a September 1994 VA psychiatric consultation report, the Veteran was seen for generalized tremors which began in May 1994.  The Veteran denied prior psychiatric treatment.  He reported that he did not trust doctors and did not believe he had a psychiatric problem.  The Veteran was recommended for consultation with a psychiatrist.

A January 1995 VA mental health clinic report stated that the Veteran was resistant to all medical explanations that no physical abnormalities could be found, and that his tremor was likely psychogenic.  After mental status examination, the impression was psychogenic tremor and conversion disorder versus facticious disorder.

A June 2000 private disability determination evaluation included a thorough review of the Veteran's history and a mental status examination.  The Axis I diagnosis was deferred, and the Axis II diagnosis was schizotypal personality disorder.  Personality testing was suggested to more fully evaluate the Veteran's underlying psychological structure.

An August 2003 private disability determination evaluation stated that the Veteran had no indication of previous psychiatric disorders.  Following a review of the Veteran's history and a mental status examination, the Axis I diagnoses were behavior disorder secondary to alcohol and drug use, personality disorder secondary to drug and alcohol use, and major depressive disorder, recurrent.

A September 2003 Social Security Administration (SSA) disability determination report stated that the Veteran was considered to have been disabled since May 27, 1994.  The primary diagnosis was listed as mood disorder, while the secondary diagnosis was listed as personality disorders.

In an October 2003 VA outpatient medical report, the Veteran reported that he felt depressed at times.  The relevant diagnosis was possible depression.

A June 2004 VA psychiatric consultation report stated that the Veteran had been referred for a PTSD consultation.  The Veteran reported exposure to chemicals during military service, which he stated caused seizures in 1992.  After a review of the Veteran's history and a mental status examination, the Axis I diagnoses were primary insomnia and rule out PTSD.

Based on these findings, the Board determines that a medical examination is warranted to determine if the Veteran has any psychiatric disorder related to any disease, injury, or event in service.

With respect to the neurological claim, in October 2009 the Board remanded the Veteran's claim of entitlement to service connection for a neurological disorder, in part so that the Veteran could be scheduled with a neurological examination.  In accordance with the Board remand, the Veteran was scheduled for a VA medical examination and notified by a May 2010 letter of the procedures that would be followed if he failed to report for an examination without good cause.  In January 2011, the Veteran cancelled his examination.  The Veteran was subsequently rescheduled for an examination, but the notice letter was returned as undelivered in April 2011.  A third examination was then scheduled for August 2011, but the Veteran failed to report.  An attempt was made to contact the Veteran by phone in August 2011, but all numbers which were tried were disconnected.

However, the evidence of record does not clearly indicate that the examination notification letters were mailed to the correct address.  While the Veteran has historically resided at several addresses, the evidence of record shows that he has reported the same address since filing the claims on appeal in May 2005.  Specifically, the address the Veteran has consistently reported is on [redacted].  This address is correctly noted on all of the notification letters of record.  However, the August 2011 form which noted that the Veteran failed to report for the August 2011 examination includes the following remark: "[p]atient's address/phone provided by [Veterans Benefits Administration (VBA)] differs from [Veteran's Health Administration (VHA)]'s database.  Please verify address for accuracy before mailing exam notification letter."  Following this note, an address is listed on [redacted], though it was not indicated whether this was the address used by VBA or VHA.  The evidence of record shows that the [redacted] address is an old address that was used by the Veteran prior to 2005, but which he has not used at any point since filing the claims on appeal.  Accordingly, the evidence of record shows that either VBA or VHA had an incorrect address for the Veteran in their database.  The evidence of record does not state that this incorrect address was ever rectified.

This incorrect address is of particular concern considering the notice which was returned as undelivered in April 2011.  All notification letters of record since the Veteran filed his claim in 2005 have been sent to the [redacted] address, and none has been returned as undelivered.  In September 2011, the Veteran responded to the September 2011 supplemental statement of the case, clearly demonstrating that he had received that letter at the [redacted] address.  In addition, the Veteran again listed the [redacted] address as his address in his September 2011 response.  As such, the report that the Veteran's notification letter was returned undelivered in April 2011 is concerning to the Board, and indicates that the letter may have been sent to the incorrect [redacted] address.  As none of the actual examination notification letters are associated with the claims file, the Board cannot conclude that they were sent to the Veteran's last known address.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must attempt to verify the Veteran's current address.  All efforts made to obtain this address must be noted in the claims file and any new address found must be substantiated by evidence associated with the claims file.  If the Veteran's current address cannot be confirmed, the RO must use the [redacted] address as the Veteran's last known address of record.

2.  Thereafter, schedule the Veteran for a VA psychology examination with a psychologist or psychiatrist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should assess all present psychiatric disabilities, i.e., PTSD, major depression, panic disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements regarding his marital problems in service.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  The Veteran also must be afforded a VA examination to determine the etiology of any neurological disorder found to exist.  The claims file must be made available to and reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Thereafter, the examiner must provide an opinion as to the following:

(a)  Whether the Veteran has any diagnosis to explain his symptoms of shaking.  

(b)  If the Veteran does have a diagnosis to explain his shaking symptoms, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the finding in the March 1984 private treatment record of possible organic central nervous system dysfunctioning is an early manifestation of the current diagnosis; 

(c)  Or whether it is at least as likely as not (50 percent or greater probability) that any present diagnosis explaining his shaking symptoms had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements regarding his reported symptoms since service.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


